PER CURIAM.
Progressive American Insurance Company (“Petitioner”) seeks second tier cer-tiorari review of the circuit court’s appellate decision -affirming the county court’s rulings which granted Emergency Physicians of Central Florida, LLP, a/a/o Ebony Williams’ (“Respondent”) motion for final summary judgment-and denied Petitioner’s motion for fíhal summary judgment. Based upon Mercury Ins. Co. of Florida v. Emergency Physicians of Central Florida, 182 So.3d 661 (Fla. 5th" DCA 2015), and Metropolitan Casualty Insurance Co. v. Emergency Physicians of Central Florida, LLP, 178 So.3d 927 (Fla. 5th DCA 2015), we grant the petition and quash the decision of the circuit court sitting in its appellate capacity.
PETITION GRANTED.
' EVANDER, BERGER, and EDWARDS, JJ., concur..